UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6912



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


MICHAEL ANTHONY JENKINS, a/k/a Tone, a/k/a
Todd Jenkins, a/k/a Domonique Jenkins,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-93-81, CA-02-237-2)


Submitted:    February 25, 2003              Decided:   March 28, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges


Dismissed by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se. Michael R. Smythers,
Assistant United States Attorney, William David Muhr, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Jenkins seeks to appeal the district court’s

order dismissing his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a motion under

§ 2255 unless a circuit justice or judge issues a certificate of

appealability.   28 U.S.C. § 2253(c)(1) (2000).    When, as here, a

district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).      We have reviewed the record and

conclude for the reasons stated by the district court that Jenkins

has not made the requisite showing.   See United States v. Jenkins,

Nos. CR-93-81; CA-02-237-2 (E.D. Va. Apr. 11, 2002).   Accordingly,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED


                                 2